83393: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31392: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83393


Short Caption:HIGHLAND PARTNERS NV LLC VS. DIST. CT. (MELECH)Court:Supreme Court


Related Case(s):78499, 79304, 79747, 79847, 80894, 82395, 83761, 83891, 85254


Lower Court Case(s):Clark Co. - Eighth Judicial District - A755479Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:04/05/2022 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:04/05/2022How Submitted:After Oral Argument


Expedited





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeCannabis Compliance BoardAshley Alexandria Balducci
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						


PetitionerHighland Partners NV LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


PetitionerMI-CW Holdings LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


PetitionerMI-CW Holdings NV Fund 2 LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


Real Party in InterestDotan Y. MelechBrian W. Boschee
							(Holley Driggs/Las Vegas)
						Richard F. Holley
							(Holley Driggs/Las Vegas)
						Stacy H. Rubin
							(Holley Driggs/Las Vegas)
						John J. Savage
							(Holley Driggs/Las Vegas)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/19/2021Filing FeeFiling fee paid. E-Payment $250.00 from William R. Urga. (SC)


08/19/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-24172




08/19/2021MotionFiled Petitioners' Motion for Permission to File a Petition for Writ of Mandamus in Excess of 7,000 Words. (SC)21-24174




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-24175




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-24176




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-24177




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-24178




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-24179




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-24180




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 7.  (SC)21-24181




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)21-24182




08/24/2021Notice/IncomingFiled Notice of Appearance (John Savage as counsel for Real Party in Interest).  (SC)21-24649




08/25/2021MotionFiled Real Party in Interest's Response to Motion for Permission to File a 7,000 Words. (SC)21-24772




08/27/2021MotionFiled Petitioners' Reply to Real Party in Interest's Response to Petitioner's Motion for Permission to File a Petition for Writ of Mandamus in Excess of 7,000 Words. (SC)21-25029




08/31/2021MotionFiled Real Party in Interest's Motion to Dismiss Petition for Writ of Mandamus. (SC)21-25346




09/07/2021MotionFiled Petitioners' Response to Real Party in Interest's Motion to Dismiss Petition for Writ of Mandamus. (SC)21-25841




09/09/2021MotionFiled Reply to Petitioners' Response to Real Party in Interest's Motion to Dismiss Petition for Writ of Mandamus. (SC)21-26186




10/15/2021Order/ProceduralFiled Order Denying Motion to Dismiss and Directing Answer. The real party in interest has filed a motion to dismiss the petition, which petitioners oppose. We deny the motion to dismiss. It appears that an answer will assist this court in resolving this matter, Real party in interest's answer due: 28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. fn1 [The motion for leave to file a petition in excess of the type-volume limit is granted.] (SC)21-29678




11/05/2021MotionFiled Motion for Leave to File Amicus Brief. (Amicus Brief attached) (SC)21-31972




11/09/2021MotionFiled Real Party in Interests Response to New Yorkers Untimely Motion to File Amicus Curiae Brief in Support of Petitioners Petition for Writ of Mandamus. (SC).21-32246




11/12/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest's answer to writ petition due: November 29, 2021. (SC)21-32556




11/23/2021MotionFiled Real Party In Interest's Motion for Permission to File an Answer to Petition for Writ of Mandamus in Excess of 7,000 Words. (SC)21-33671




11/23/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Mandamus. (SC)21-33699




11/23/2021AppendixFiled Real Party In Interest's Appendix, Volume 1. (SC)21-33747




11/23/2021AppendixFiled Real Party in Interest's Appendix, Volume 4. (SC)21-33748




11/24/2021AppendixFiled Real Party in Interest's Appendix, Volume 2. (SC)21-33777




11/24/2021AppendixFiled Real Party in Interest's Appendix, Volume 3. (SC)21-33779




11/30/2021BriefFiled Brief of Amicus Curiae Cannabis Compliance Board in Support of Respondents and Real Party in Interest. (SC)21-34229




12/02/2021Notice/IncomingFiled Certificate of Service. (SC)21-34384




12/02/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' reply to writ petition due: December 21, 2021. (SC)21-34426




12/06/2021Order/ProceduralFiled Order. Proposed amici Empire State NORML, the New York State affiliate of the National Organization for the Reform of Marijuana Laws (NORML), the New York City Cannabis Industry Association, and the Hudson Valley Cannabis Industry Association have filed an untimely motion for leave to file an amicus brief pursuant to NRAP 29. Real party in interest opposes the motion. The motion is denied. Cause appearing, real party in interest's motion for leave to file an answer to the petition in excess of 7,000 words is granted.  The answer was filed on November 23, 2021. Any reply remains due to be filed on or before December 21, 2021. (SC)21-34670




12/21/2021MotionFiled Petitioners' Motion for Permission to File a Reply to Answer to Petition for Writ of Mandamus in Excess of 7,000 Words. (SC)21-36428




12/21/2021Petition/WritFiled Petitioners' Reply to Real Party in Interests' Answer to Petition for Writ of Mandamus. (SC)21-36430




12/27/2021MotionFiled Petitioners' Emergency Motion Under NRAP 27(e) to Extend the District Court's Stay Pending Writ Petition. (SC)21-36736




12/29/2021MotionFiled Real Party in Interest's Response to Petitioner's Emergency Motion under NRAP 27(e) to Extend the District Court's Stay Pending Writ Petition. (SC)21-37015




12/30/2021MotionFiled Petitioner's Reply to Real Party in Interest's Response to Petitioners' Emergency Motion Under NRAP 27(e) to Extend the District Court's Stay Pending Writ Petition. (SC)21-37269




01/03/2022Order/ProceduralFiled Order Granting Motion.  Petitioners' motion for leave to file a reply in support of the petition in excess of 7,000 words is granted.  The reply was filed on December 21, 2021.  (SC)22-00021




01/07/2022Order/ProceduralFiled Order Granting Stay and Request to Expedite.  We grant the stay motion to the extent it seeks to preclude distribution of the liquidation proceeds, pending further order of this court.  Petitioners shall have 14 days from the date of this order to post a $250,000 bond with the district court.  We further grant real party in interest's unopposed request to expedite and will thus expedite our consideration of this matter to the extent our docket allows.  (SC)22-00660




03/03/2022Order/ProceduralFiled Order Scheduling Oral Argument.  This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on April 5, 2022, at 10:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes. (SC)22-06867




03/22/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-08930




04/05/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC).


07/07/2022MotionFiled Stipulation for an Order to Modify Stay. (SC)22-21459




07/08/2022Notice/IncomingFiled Notice of District Court's Entry of Stipulation and Order to Modify Stay. (SC)22-21627




07/19/2022Order/ProceduralFiled Order Regarding Stipulation.  The stay imposed by this court in Docket No. 83393 is modified as requested.  The parties shall have 30 days from the date of this order to file and serve either a stipulation or motion to dismiss these petitions or a report informing this court of the status of the district court proceedings.  The proceedings in these matters shall be suspended pending further order of this court.  Nos. 83393/83761/83891.  (SC)22-22589




08/17/2022Notice/IncomingFiled Notice of Change of Firm's Address. (SC)22-25775




08/18/2022Notice/IncomingFiled Petitioners' Status Report. (SC)22-25818




08/26/2022Order/ProceduralFiled Order. Pursuant to the status report filed by the parties in response to this court's order entered July 19, 2022, the request for an extension of time is granted. The parties shall have until September 30, 2022, to file and serve either a stipulation or motion to dismiss these petitions or a report informing this court of the status of the district court proceedings. The proceedings in these matters shall remain suspended pending further order of this court. Nos. 83393/83761/83891. (SC)22-26893




09/29/2022Notice/IncomingFiled Real Parties in Interest Notice of Appearance for Stacy H. Rubin. (SC)22-30728




09/30/2022MotionFiled Stipulation to Voluntarily Dismiss Petition for Writ of Mandamus. (SC)22-30969




10/05/2022Order/DispositionalFiled Order Dismissing Petition.  Pursuant to the stipulation of the parties, and cause appearing, this petition is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-31392





Combined Case View